Voto concurrente del
Juez Asociado Señor Negrón García.
1 — i
Reafirmamos que [Zjos fondos del erario son sagrados; lo manda la Constitución y legislación. Así lo entendieron muchos buenos servidores, que décadas atrás nos precedie-ron en la administración de la cosa pública. Lamentable-mente, en los últimos cuatrienios, la recta y sana adminis-tración pública ha sido totalmente confundida con el manejo de lo sectario partidista. Como correctamente con-cluyó el ilustrado tribunal de instancia (Hon. Arnaldo Ló-pez Rodríguez, Juez), este mal proceder ha trascendido en *987las distintas administraciones, ha hecho crisis en los últi-mos cuatrienios, controlados por el P.N.P. y P.P.D.; incluso dentro de la administración municipal. Ya para el 1990, en Noriega v. Hernández Colón, [resuelto el 6 de abril de 1992], habíamos cuestionado esta práctica perjudicial. Dijimos: "... ¿quién le pondrá freno a esa disputa y saturación de anuncios ‘públicos?, ¿quién controlará la sangría presu-puestaria? Esta aterradora visión del futuro, ¿no es más bien típica de una campaña electoral entre partidos de opo-sición en año eleccionario? ¿Por qué trasladarla al escena-rio gubernamental y gravar los fondos públicos al amparo de la cuestionable práctica de ‘informar’ al pueblo? Recapi-tulando, este tipo de campaña, impulsada para ganarse la opinión pública, abre camino a una contienda político-ideológica de mayor envergadura”. (Énfasis en el original.) P.P.D. v. Gobernador I, 139 D.P.R. 643, 707 (1995), opinión concurrente.
t — !
Es ion hecho no contradicho que en su demanda el Par-tido Popular Democrático (en adelante P.P.D.) no reclamó indemnización pecuniaria alguna contra el Partido Nuevo Progresista (en adelante P.N.P) ni la solicitó expresamente ante el Tribunal de Primera Instancia o ante este Foro apelativo. Cabe notar que sus alegaciones incorporan el concepto "daño” con el único propósito de sostener ese re-quisito dentro de la normativa sobre la legitimación activa. Así las partes lo discutieron y plantearon en todo momento en sus distintos alegatos.
Releída la transcripción de la prueba oral, encontramos el testimonio del perito Gilberto Torres Collazo, quien afirmó que el P.P.D. había sufrido daños, no en términos de indemnización, sino con referencia al beneficio económico que recibiría el P.N.P. de la inversión gubernamental en los anuncios que, por su volumen, le permitía obtener mejores *988negociaciones y una ventaja al comenzar la campaña electoral en 1996. T.E., págs. 213-214.
En este sentido, no cabe duda de que el reconocimiento potencial de daños en la opinión mayoritaria fue sua sponte. Ello no significa que fuera improcedente. En nues-tra opinión concurrente hicimos constar con mayor especi-ficidad los remedios judiciales alternos de naturaleza com-pensatoria, según los habíamos visualizado en el pasado ante anuncios político-partidistas financiados ilegal e in-constitucionalmente con fondos públicos. P.N.P. v. Hernández., Srio. D.T.O.P., 122 D.P.R. 362 (1988), y casos allí citados.
Ante este suscinto trasfondo procesal doctrinario, la re-solución mayoritaria de hoy declara sin lugar la moción de reconsideración de varios funcionarios públicos del Go-bierno central, el P.N.P. y el Gobernador, Hon. Pedro Ros-selló González, en su carácter personal. Esa negativa rei-tera la facultad del tribunal de instancia, en la con-tinuación del proceso, de pasar juicio sobre los daños al P.P.D., "así como respecto a cualquier otro señalamiento, reclamo, defensa o requerimiento que las partes pre-senten”. Resolución, pág. 986.
Según indicado, no hay alegación alguna del P.P.D. que reclame una indemnización pecuniaria del P.N.P. En buena técnica adjudicativa, ni aun bajo la más dilatada y liberal aplicación del principio de que las alegaciones sólo tienen el propósito de informar en términos generales, podría la demanda actual configurar una causa de acción de este tipo.
Dicho dé otro modo, la demanda del P.P.D., tal y como fue redactada originalmente, no aduce hechos suficientes constitutivos de una causa de acción por daños pecuniarios. Bajo este predicado cabrían dos (2) rutas pro-cesales: primero, o el P.P.D. enmienda la demanda —y claro está, los demandados sus contestaciones y demás de-fensas o reclamos recíprocos— todo ello al amparo de la *989decisión, o segundo, se expone a que sea desestimada, ya que se le negó la legitimación activa para pedir el remedio de restitución de fondos públicos.
r — i h*H h — i
Es menester aclarar que la resolución mayoritaria guarda un absoluto silencio sobre el planteamiento del Procurador General en el que solicita que la decisión sólo tenga efectos prospectivos. La cuestión no es prematura. Precisamente el mandato de este Foro indefectiblemente abrió las puertas judiciales para que, en su más amplia cobertura, las partes pudieran dilucidar entre sí todos sus reclamos y defensas.
Nuestra decisión simplemente rescató y aplicó unos pre-ceptos constitucionales vigentes desde 1952. Estos sostie-nen la ilegalidad de los desembolsos de fondos públicos para financiar unas campañas publicitarias político-parti-distas, en interacción con el principio igualitario en mate-ria de financiamiento electoral expuesto prístinamente en Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984),; P.R.P. v. E.L.A., 115 D.P.R. 631, 640 (1984), y P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994).
No estamos, pues, ante una decisión o una nueva regla jurisprudencial que permita invocar y justificar sólo su prospectividad. Sería un contransentido, por no decir una burla, que con estos claros precedentes judiciales le negá-ramos los efectos retroactivos. Significaría admitir que el Poder Judicial ha incurrido en un ejercicio académico y vacuo al proclamar la vigencia de . una Constitución abs-tracta e inoperante.
Toda campaña publicitaria de carácter políticopartidista es “una práctica perjudicial inconstitucional que inflige una lacerante herida al entretejido sociodemocrático. Pro-cede detenerla, proscribirla mediante el remedio de injunction, y remitir los tres (3) casos al tribunal de instancia *990para la continuación y adjudicación de los remedios procedentes”. (Escolio y énfasis omitidos.) P.P.D. v. Gobernador I, supra, pág. 753, opinión concurrente.
— O —
Voto particular emitido por el
Juez Asociado Señor Rebollo López.
El pasado 22 de diciembre de 1995 expresamos que —no obstante estar contestes en que resulta procedente la expe-dición de un injunction preliminar prohibiendo las campa-ñas publicitarias impugnadas en los casos del epígrafe, por razón de resultar éstas violatorias de las disposiciones de la See. 9 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1— disentíamos de todo lo demás.
La resolución que hoy emite la mayoría del Tribunal, así como los distintos votos, concurrentes y de conformidad, que suscriben varios de los integrantes de esa mayoría, son más que suficientes para poder uno percatarse del hecho de que efectivamente nos asistía la razón al disentir “de todo lo demás”.
La mayoría, en el día de hoy, dice que no dijo lo que entonces dijo; que, por favor, no entendamos lo que todos entendimos que dijeron; y esto, a su vez, para que el foro de instancia proceda a hacer lo que supuestamente la Mayoría dice hoy que entonces no dijeron ni ordenaron. Veamos.
Una lectura de la Opinión que el Tribunal emitió el pa-sado 22 de diciembre de 1995 (P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995)) es todo lo que se necesita para uno darse cuenta de que en dicha ponencia la mayoría determinó, de manera prematura y errónea, que el demandante Partido Popular Democrático había sufrido un “daño especial”, re-cobrable en forma monetaria, en relación con el cual no sólo dicha parte demandante no presentó prueba alguna, sino que ni tan siquiera lo alegó ni reclamó en la demanda que dicha parte radicara en el Caso Núm. CT-95-10.
*991Esta acción del Tribunal, naturalmente, contraviene el principio rector en nuestro ordenamiento jurídico a los efectos de que nuestro sistema de derecho es uno “rogado”, donde aquel que reclama un daño debe alegarlo y probarlo. Véanse: Regla 10(B) de Evidencia, 32 L.P.R.A. Ap. IV; Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981). Ello, con más razón, en el presente caso donde el “daño” reconocido por la mayoría es uno “especial”. A esos efectos, la Regla 7.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que cuando se reclaman “daños especiales”, se tendrá que detallar el concepto de las dis-tintas partidas. Véase, en adición, Díaz v. Marshak Auto Dist., Inc., 95 D.P.R. 690 (1968).
La mayoría, con el aparente propósito de asegurarse de que el foro de instancia “entendiera” bien este asunto de la concesión de los daños especiales al demandante Partido Popular Democrático —daños que, repetimos, no fueron re-clamados por dicha parte— fue aun más lejos el pasado 22 de diciembre de 1995. En la parte dispositiva de la opinión que entonces emitiera expresó, en lo pertinente, que le re-conocía, además, al foro de instancia la facultad
... para ordenar cualquier otro remedio que en derecho pro-ceda, incluso la compensación de los daños sufridos por la parte demandante, todo ello después de dar oportunidad a la parte demandada de ser oída y presentar sus defensas. (Enfasis en el original suprimido y énfasis suplido.) P.P.D. v. Gobernador I, ante, pág. 704.
Hoy, aparentemente conscientes del grave error come-tido, expresa dicha mayoría que:
Este Tribunal no ha expresado juicio definitivo alguno res-pecto a la procedencia de una compensación por daños a la parte demandada ni a los posibles remedios que, en su día, el Tribunal de Primera Instancia pueda ordenar, luego de que las partes hayan cumplido con todos los trámites dispuestos por nuestro ordenamiento procesal vigente. Resolución, pág. 985.
¿En que quedamos? ¿Qué propósito tuvieron las expre-*992sxones que a esos efectos se hicieron el 22 de diciembre de 1995? La historia nos lo dirá.
H — 1
Al buen entendedor, con pocas palabras le basta”. Esto es, estamos plenamente conscientes del hecho de que al recibo del mandato por el foro de instancia, la parte de-mandante, ni corta ni perezosa, procederá a enmendar la demanda que radicara con el propósito de reclamar los “da-ños especiales” que, tan gentil y amablemente, le ha reco-nocido el Tribunal “prematuramente”.
Procede, entonces, que nos preguntemos si realmente re-sulta procedente en derecho la “concesión” de estos “daños especiales”’, ello con el propósito de determinar si verdade-ramente resulta necesario, y procedente en derecho, devol-ver el caso al foro de instancia para la dilucidación de la cuestión de “daños”. (1) Contestamos en la negativa; veamos por qué.
En específico en cuanto al Caso Núm. CT-95-10 resulta mandatoria la conclusión —al igual que lo resolvió el Tribunal respecto al Caso Núm. AP-95-7— de que el deman-dante Partido Popular Democrático no tiene “legitimación activa” para reclamar los fondos gastados en las campañas publicitarias impugnadas. Ello, llana y sencillamente, por razón de que no existe una conexión entre el remedio soli-citado y el alegado daño sufrido por los demandantes, ya que el dinero mal gastado en dichas campañas pertenece al Estado y no al Partido Popular Democrático.
En segundo lugar, en nuestra humilde opinión, el “daño”, si alguno, sufrido por el Partido Popular Democrá-tico, como consecuencia de la campaña publicitaria en con-*993troversia, es uno de carácter político, el cual, en este mo-mento y posiblemente hasta que se celebren las elecciones generales en el mes de noviembre de 1996, resulta ser de carácter abstracto o hipotético; razón por la cual realmente no puede ser cuantificado por un tribunal de justicia. Dicho de otra forma, no es posible saber ni determinar en estos momentos si esos anuncios realmente han perjudicado las posibilidades de triunfo del Partido Popular Democrático en las mencionadas elecciones generales.
Resulta completamente factible la posibilidad de que el ciudadano, común y corriente, rechace enérgicamente la práctica de utilizar fondos públicos en dichas campañas y decida votar, en las elecciones generales, precisamente por el Partido Popular Democrático, en cuya situación éste no habría sufrido “daño político” alguno. Tampoco resulta de-mostrativo del posible daño sufrido por dicho demandante el hecho de que las encuestas, contemporáneas a dicha campaña publicitaria, puedan haber arrojado resultados negativos para dicho partido político. Ello se puede deber a diversidad de factores, incluyendo el hecho de que los dife-rentes candidatos a puestos electivos del Partido Popular Democrático puedan no ser los mejores y más atractivos al electorado. En última instancia, y aun asumiendo que dicho partido demandante pueda probar que sufrió un daño político, tal como la pérdida de las elecciones generales, habrá que preguntarse si dicho hecho no se habrá debido a otros factores.
Dicho argumento, naturalmente, resulta aplicable a cualesquiera de los demandados en el pleito y es de por sí suficiente para disponer de la controversia, sobre “daños”, en forma definitiva en cuanto a todos los demandados. Ahora bien, y en específico en cuanto al Señor Gobernador de Puerto Rico y al Partido Nuevo Progresista (en adelante P.N.P.), no puede enfatizarse lo suficiente el hecho de que las partes, a nivel de instancia, estipularon que la produc-ción y pago de los anuncios gubernamentales impugnados *994fueron realizados exclusivamente por las distintas agencias del Gobierno, aquí demandadas.
Cabe preguntarse, ¿cómo es posible que ahora el Partido Popular Democrático pueda enmendar su demanda para alegar que el doctor Rosselló González es el responsable de dicha campaña publicitaria, razón por la cual viene obli-gado a responder ante los demandantes? ¿Debe permitír-sele a un demandante que reniegue de la prueba volunta-riamente ya estipulada por él?
Por otro lado, y en cuanto a la posible responsabilidad del P.N.P., el hecho de que el doctor Rosselló González sea, a la misma vez, el Primer Ejecutivo del país y el Presidente del P.N.P. tiene, realmente, poca relevancia. A nuestro ma-nera de ver las cosas, constituiría un absurdo pretender penalizar al partido político por las acciones, de carácter gubernamental, de su Presidente. De así resolver, el foro judicial caería en el absurdo de penalizar al P.N.P. por to-das las acciones del Primer Ejecutivo del país y, de igual forma, a la inversa; esto es, tendríamos que penalizar al Estado por toda acción del P.N.P., todo ello por tener de “jefe” a la misma persona.
Resulta procedente, en consecuencia, la desestimación de la demanda radicada, en el Caso Núm. CT-95-10, tanto contra el doctor Rosselló González como contra el P.N.P.
En referencia a la moción de desestimación presentada por la Administración de Seguros de Salud y su entonces Directora Ejecutiva, Dra. Magali Maldonado de Oms, so-mos del criterio que procede desestimar la causa de acción contra ellos ya que de la prueba presentada por la parte demandante en ningún momento estableció que ASES y/o su Directora Ejecutiva incurrieran en gasto, expendio o utilización de fondos públicos para pagar los anuncios que llevan su logo u otros sometidos en evidencia. Más aún, la prueba presentada ante el tribunal de instancia y ante este Foro, sugiere todo lo contrario; que quien pagó por dichos anuncios fue el Departamento de Salud, entidad aparte y *995separada de ASES. Es menester señalar que esta prueba o estipulación nunca fue aclarada o refutada por prueba adi-cional por la parte demandante recurrente. Véanse: Regla 10(B) de Evidencia, 32 L.P.R.A. Ap. IV; Asoc. Auténtica Empl. v. Municipio de Bayamón, ante.
En relación con la acción en “daños” radicada contra los secretarios o jefes de las agencias del Gobierno, demanda-dos en su carácter personal, resulta igualmente procedente en derecho decretar la desestimación de la demanda contra éstos. Ello en vista del hecho de que a dichos funcionarios le cobija la doctrina de “inmunidad cualificada”.
Esta doctrina establece que un funcionario no responde personalmente por reclamaciones relativas a alegadas vio-laciones constitucionales, a menos que la norma violada haya estado claramente establecida. Harlow v. Fitzgerald, 457 U.S. 800, 821 (1982);(2) De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 495 (1989).(3) Recientemente, en Anderson v. Creighton, 483 U.S. 635 (1987), el Tribunal Supremo federal determinó que un funcionario que realiza funciones discrecionales puede invocar la defensa de “inmunidad condicionada”, en casos en que se le reclamen daños y per-juicios, siempre que se determine que la conducta del fun-*996cionario, que sirve de base a la reclamación en daños, fue una que el funcionario entendía era legal.
A esos efectos, no podemos obviar el hecho de que la acción impugnada en este caso, y llevada a cabo por los aquí demandados, fue realizada en su carácter oficial como funcionarios del Gobierno de Puerto Rico, hasta cierto punto confiando en previos dictámenes de este Tribunal. Meramente a manera de ejemplo, debe recordarse que este Foro había anteriormente autorizado el desembolso de fon-dos públicos para el pago de anuncios gubernamentales. Véase Noriega v. Hernández Colón, 126 D.P.R. 42 (1990).(4) Más aún, en C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993), este Tribunal reconoció que, referente a la propaganda por parte del Estado, éste “tiene amplísimos poderes”. En adición, la acción, hoy declarada inconstitu-cional por este Foro, es una práctica de muchos años donde se publicaban anuncios de argumentable corte político-partidista y que destacaban logros o programas de los in-cumbentes, creándose con ello confianza en la mencionada práctica.
En cuanto a este aspecto, deben recordarse las palabras del Juez Asociado Señor Hernández Denton —expresadas en la opinión de conformidad que emitiera en el presente caso el pasado 22 de diciembre de 1995— a los efectos de que:
Los tres (3) recursos ante nuestra consideración son los pri-meros que expide esta Curia en que se cuestiona la legalidad de unas campañas masivas de anuncios del gobierno central ....
Nunca antes habíamos tenido ante nuestra consideración una controversia análoga. Aunque en cuatrienios anteriores otros *997incumbentes también habían utilizado los medios de comunica-ción comerciales para anunciar sus logros, esta es la primera vez que unos partidos de oposición, tanto en el nivel municipal como en el central, cuestionan este tipo de campaña guberna-mental multimillonaria durante el período preelectoral. (Enfa-sis suplido.) P.P.D. v. Gobernador I, ante, pág. 755.
Siendo ello así, esto es, no existiendo precedentes que hubieren resuelto lo contrario, no debe haber la menor duda de que nunca se podrá alegar, ni sostener jurídica-mente, que estos funcionarios no actuaron de otra forma que no fuera de buena fe y convencidos de que así podían hacerlo.
Más importante aún, en cuanto a este punto de la inmu-nidad de los funcionarios demandados, resulta ser el hecho de que este Tribunal ha reconocido la existencia en nuestra jurisdicción de la doctrina de la “inmunidad cualificada” en relación con aquellos funcionarios ejecutivos que descan-san en un estado de derecho que consideran válido. Véase De Paz Lisk v. Aponte Roque, ante.
En el mencionado caso de De Paz Lisk v. Aponte Roque, ante, pág. 495, y refiriéndose, en específico, a las disposi-ciones de la Ley Núm. 9 de 26 de noviembre de 1975 (32 L.P.R.A. see. 3085) este Tribunal expresó:
No cabe duda de que como cuestión de política pública es menester que los servidores públicos estén protegidos contra de-mandas presentadas en su contra por el hecho de haber ejercido de forma razonable y de buena fe funciones que contienen un elemento de discreción. Se persigue que estos funcionarios ac-túen con libertad y tomen decisiones sin sentir presiones y ame-nazas contra sus patrimonios. La Ley Núm. 9, supra, responde a esta preocupación. (Enfasis en el original suprimido y énfasis suplido.)
Con mayor razón en el presente caso, donde no ha ha-bido alegación alguna a los efectos de que los funcionarios públicos actuaron con malicia o con conocimiento de que se estaba violando la ley. Véase De Paz Lisk v. Aponte Roque, ante.
*998HH 1 — i
Por otro lado, somos del criterio —al igual que lo plan-tean los demandados en sus respectivas mociones de recon-sideración— que la norma establecida por el Tribunal en la decisión que se emitiera el 22 de diciembre de 1995 debe tener carácter, o efectos, prospectivos.
Tan recientemente como el 2 de noviembre de 1995, en Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272, 277 (1995), este Tribunal, al enfrentarse a la controversia de la aplicación retroactiva o prospectiva de una norma judicial, expresó que:
Una decisión judicial puede tener tanto efecto retroactivo como prospectivo. Esto por razón de que “la absoluta retroacti-vidad sería la muerte de la seguridad y la ... confianza pública, y la absoluta irretroactividad sería la muerte del desenvolvi-miento del derecho”. R. Calderón Jiménez, Retroactividad o prospectividad de las decisiones de los tribunales, 53 (Ntíms. 2-3) Rev. C. Abo. P.R. 107, 115 (1992).
Hemos establecido ya que son los tribunales mismos los lla-mados a determinar si una decisión judicial se aplicará o no de manera retroactiva. En el ejercicio de esta discreción, son fun-damentales las consideraciones de política pública y orden social, puesto que nuestro norte debe ser “conceder remedios jus-tos y equitativos que respondan a la mejor convivencia social”. Gorbea Vallés v. Registrador,, 131 D.P.R. 10 (1992).
Anteriormente hemos reconocido como criterios rectores al momento de declarar la retroactividad o prospectividad de una norma jurisprudencial, los siguientes: (1) el propósito que per-sigue la nueva regla a los fines de determinar si su retroactivi-dad lo adelanta; (2) la confianza que se depositó en la antigua norma, y, (3) el efecto de la nueva regla en la administración de la justicia. Ello no obstante, la determinación última descan-sará en las consideraciones de índole social, a la luz de los he-chos y las circunstancias particulares de cada caso. Garbea Vallés v. Registrador, supra; Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974); Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971). (Énfasis suplido.)
El criterio para seleccionar una u otra alternativa mu-chas veces es ad hoc, dependiendo de la situación fáctica, circunstancial del caso en particular y de consideraciones *999de equidad y hermenéutica. Gorbea Vallés v. Registrador, ante. Consideraciones de índole social igualmente juegan un papel importante en esta determinación. (5) íd.
Somos del criterio que, si aplicamos los criterios esboza-dos en Quiles Rodríguez v. Supte. Policía, ante, al presente caso, procede la determinación de prospectividad recla-mada por la parte demandada. En el presente caso este Tribunal estableció, por primera vez, unas normas para regular la divulgación de información por parte del Estado, a la luz de los preceptos constitucionales esbozados en el Art. VI, Sec. 9 de la Constitución de Puerto Rico, ante.
Repetimos, nuevamente, las palabras del Juez Asociado Señor Hernández Denton, en su opinión de conformidad en el caso de epígrafe el 22 de diciembre de 1995, a los efectos de que:
Los tres (3) recursos ante nuestra consideración son los pri-meros que expide esta Curia en que se cuestiona la legalidad de unas campañas masivas de anuncios del gobierno central ....
Nunca antes habíamos tenido ante nuestra consideración una controversia análoga. Aunque en cuatrienios anteriores otros incumbentes también habían utilizado los medios de comunica-ción comerciales para anunciar sus logros, esta es la primera vez que unos partidos de oposición, tanto en el nivel municipal como en el central, cuestionan este tipo de campaña guberna-mental multimillonaria durante el período preelectoral. (Énfa-sis suplido.) P.P.D. v. Gobernador I, ante, pág. 755.
Igualmente recordamos, y repetimos nuevamente, que este Tribunal, en el pasado, había sido muy condescen-diente en esta clase de casos. Véanse: Noriega v. Hernández Colón, ante; C.E.E. v. Depto. de Estado, ante. En fin, existen razones de más para decretar que la nueva norma establecida tenga efectos prospectivos.
*1000IV
Por último, deseamos dejar constancia que, en armonía con lo antes expuesto, suscribimos la acción mayoritaria de relevar al Alcalde de Carolina, en el Caso Núm. AP-95-9, de tener que remover los anuncios declarados ilegales con fondos pertenecientes a su propio peculio. Por los funda-mentos antes expresados, resulta completamente erróneo el que así se le exija.
— O —
Voto particular de conformidad emitido por la
Juez Aso-ciada Señora Naveira de Rodón.
Ante la confusión que reflejan las distintas mociones de reconsideración presentadas por las partes demandadas en los casos consolidados Partido Popular Democrático et al. v. Partido Nuevo Progresista et al., Núm. CT-95-10, y Ledo. Max Pérez Preston y otros v. José E. Aponte y otros, Núm. AP-95-9, sobre el alcance de la opinión que emitiera este Tribunal el 22 de diciembre de 1995, he creído conveniente expresarme sobre lo que entiendo que resuelve la opinión; razón por la cual voté conforme con ésta. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995).
¡-H
Partido Popular Democrático, et al. v. Partido Nuevo Progresista, et al., CT-95-10
A. Moción de reconsideración presentada por el Hon. Procurador General
Me refiero primero a la moción de reconsideración pre-sentada por el Hon. Procurador General en Partido Popular Democrático et al. v. Partido Nuevo Progresista et al., *1001Núm. CT-95-10, en representación de los codemandados Hon. Pedro Rosselló González, como Gobernador del Es-tado Libre Asociado de Puerto Rico en su capacidad oficial, Hon. Carmen Feliciano de Melecio, Hon. Carlos I. Pes-quera, Hon. Pedro Rosario Urdaz, Hon. Jorge Aponte, Hon. Víctor Fajardo, Hon. Luis Fortuño, Hon. César Almodóvar y Hon. Carmen Rodríguez, en sus capacidades personales y oficiales, el Departamento de Salud, el Departamento de Transportación y Obras Públicas, el Departamento de Edu-cación, el Departamento de Desarrollo Económico y Comer-cio, el Departamento del Trabajo y Recursos Humanos, el Departamento de Hacienda y el Departamento de la Familia.
Primero que nada, creo importante señalar que en la moción de reconsideración los demandados no cuestionan la corrección de la cuestión medular de nuestra opinión, el pronunciamiento de inconstitucionalidad del uso de fondos públicos para sufragar los gastos de la campaña publicita-ria que fue objeto de impugnación. No piden que se recon-sidere la interpretación que se hace en la opinión sobre el alcance de la See. 9 del Art. VI de la Constitución del Es-tado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, con relación a la limitación del uso de fondos públicos sólo para fines públicos. En su moción los demandados se limitan a cuestionar lo que entendieron que fue una determinación de la procedencia de la compensación de daños a la parte demandada y argumentan en favor de la aplicación pros-pectiva de nuestra opinión.
Dejando aclarado el alcance de la reconsideración pre-sentada por el Partido Nuevo Progresista, el Hon. Gober-nador Pedro Rosselló González y los funcionarios codeman-dados, pasaré ahora a considerar y analizar los planteamientos del Hon. Procurador General.
La moción de reconsideración presentada denota una gran preocupación sobre el alcance de lo que expresamos en la opinión, en específico la última oración del párrafo:
*1002Se ordenará, además, la devolución de este caso al Tribunal de Primera Instancia para la continuación de los procedimien-tos todavía pendientes en forma compatible con lo aquí resuelto. Reconocemos que el foro de instancia tiene facultad, a base de la evidencia que se le presente, para extender perma-nentemente el injunction preliminar que hemos dictado, in-cluso la facultad de prohibir permanentemente cualquier ac-tuación, conducta, campaña o actividad de parte de los demandados que haya sido llevada a cabo o se lleve en el fu-turo, en violación de las normas expuestas en esta opinión. Igualmente se reconoce la facultad de dicho tribunal para orde-nar cualquier otro remedio que en derecho proceda, incluso la compensación de los daños sufridos por la parte demandante, todo ello después de dar oportunidad a la parte demandada de ser oída y presentar sus defensas. (Enfasis en el original supri-mido y énfasis suplido.) P.P.D. v. Gobernador I, supra, pág. 704.
Entiende el Hon. Procurador General que mediante lo allí dispuesto le hemos concedido “autorización” al foro de instancia “para ordenar cualquier remedio distinto al in-terdicto permanente, así como la compensación en daños”. Moción de reconsideración del Procurador General, pág. 5. Sostiene que este derecho es improcedente, ya que la parte demandante no solicitó daños y, por lo tanto, “la orden del Tribunal tiene el efecto de enmendar unilateralmente los reclamos del Partido Popular” (íd., pág. 7); que estos daños son del tipo especial, por lo que la parte que los reclama tiene que alegarlos específicamente en la demanda, cosa que no hicieron los demandantes, Regla 7.4 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill, y que la sentencia que emitió el interdicto preliminar “como cuestión de derecho lleva implícito, que el Partido Popular estaba sufriendo un daño irreparable”. Id., pág. 8. La interpretación que hace el Hon. Procurador General no me parece ni correcta ni acertada.
La postura procesal bifucarda del caso de autos, cuando se solicitó el recurso de certificación, hizo necesario que para poder tener ante nuestra consideración el caso com-pleto, tuviéramos que acoger la solicitud de certificación del incidente que se encontraba ante el Tribunal de Cir-*1003cuito de Apelaciones y, a la misma vez, expidiéramos motu proprio la certificación del resto del caso que aún se encon-traba ante el Tribunal de Primera Instancia. Al acoger la certificación solicitada del incidente que se encontraba ante el Tribunal de Circuito de Apelaciones para ser revi-sado y expedir motu proprio la certificación del resto del caso que se encontraba ante el Tribunal de Primera Ins-tancia, tuvimos ante nuestra consideración una situación mixta de derecho procesal surgida en un mismo caso que puede haber contribuido a la confusión que reflejan los planteamientos del Hon. Procurador General.
En lo que respecta al incidente certificado del Tribunal de Circuito de Apelaciones, actuamos bajo nuestra facultad revisora al resolver el planteamiento de legitimación activa. Sin embargo, nuestra posición frente al caso certi-ficado del Tribunal de Primera Instancia fue bien distinta. En esta fase estábamos actuando como foro con jurisdic-ción original, y nuestra responsabilidad era dual. Además de pautar el derecho para establecer las normas aplicables e interpretar las disposiciones constitucionales pertinen-tes, también debíamos determinar si procedía o no emitir el injunction preliminar y, de llegar a la conclusión de que éste procedía, emitirlo.
Debido a que los procedimientos en el foro de instancia habían sido paralizados mediante una orden al efecto emi-tida por el Tribunal de Circuito de Apelaciones, no contá-bamos con determinaciones de hecho sobre la cuestión planteada. Esto hizo necesario que ordenáramos al foro de instancia, en virtud de lo dispuesto en la Regla 25(c) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI, celebrar vista evi-denciaría relacionada con el injunction preliminar, hacer las determinaciones de hecho pertinentes y sometérnoslas.
El foro de instancia, a pesar de nuestras claras y explí-citas instrucciones, se excedió de la jurisdicción limitada que le habíamos delegado. Se trataba de un recurso de cer-*1004tificación que al expedirse privó a dicho foro de su jurisdic-ción sobre el caso; ya que éste pasó, en su totalidad, a nues-tra atención. Sin embargo, el foro de instancia, después de celebrar la vista ordenada, sin autoridad o facultad para ello, procedió a declarar inconstitucional el uso de fondos públicos para sufragar los gastos de publicidad que se cuestionaban y emitir un injunction preliminar.
Ante estas circunstancias, y frente a la confusión que parecía existir con respecto a la modalidad del auto de cer-tificación del Tribunal de Primera Instancia directo al Tribunal Supremo, Art. 3.002(j) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 21i(j)), creimos conve-niente, al devolver el caso al foro de instancia, hacer cons-tar claramente que ahora sí le estábamos remitiendo el caso, para que dicho foro asumiese plena jurisdicción sobre éste.
Cabe señalar que este Foro no tiene que otorgarle facul-tad al tribunal de instancia para que en un caso que le hemos devuelto para que continúen los procedimientos, y que, por lo tanto, se encuentra totalmente ante su conside-ración, “a base de la evidencia que se le presente, ...[extienda] permanentemente el injunction preliminar que hemos [el Tribunal Supremo] dictado ...” (Énfasis suprimido.) P.P.D. v. Gobernador I, supra, pág. 704. Tam-poco tenemos que otorgarle facultad y autorizar a dicho tribunal para que pueda “ordenar cualquier otro remedio que en derecho proceda ...”. (Énfasis suprimido.) Id. Éstas son facultades inherentes de todo tribunal de instancia, con respecto a cualquier caso sobre el cual tenga jurisdic-ción y que se encuentre totalmente ante su consideración.
Resulta importante tener presente que, aunque el nues-tro es un sistema adversativo de derecho rogado, un tribunal no tiene que conceder lo que se le pide; su deber es conceder sólo lo que en derecho proceda. El hecho de que, a manera de ejemplo, expresáramos que, si procedía en dere-cho, se podía conceder una compensación por los daños su-*1005fridos por la parte demandante, en modo alguno signifi-caba que estábamos prejuzgando la procedencia de dichos daños ni abrogando todas las normas procesales y sustan-tivas atinentes a este tipo de reclamación. Al votar con-forme con la opinión del Tribunal, entendí que lo que se estaba haciendo era indicarle al foro de instancia que ahora, en esta ocasión, sí se le estaba devolviendo el caso en su totalidad y que, por ende, ahora sí tenía la jurisdic-ción para resolverlo y otorgarle a las partes los remedios que en derecho entendiera que procedían, a tenor con lo dispuesto en las reglas procesales y el derecho sustantivo. Entendí, además, que no habíamos adelantado criterio al-guno sobre si en este caso en específico procede la compen-sación por daños a la parte demandante. En la vista oral que fue celebrada el 8 de diciembre de 1995, preocupados precisamente por las consecuencias que en un caso de esta naturaleza pudiera tener la posible solicitud y concesión de daños a la parte demandante al devolverse el caso a ins-tancia, tratamos de auscultar este planteamiento y obte-ner la opinión orientadora de los abogados de las partes sobre el particular. Desgraciadamente, fue muy poco lo que nos ilustraron sobre lo que ahora resulta ser eje central de su preocupación.
La moción de reconsideración del Hon. Procurador General también hace hincapié en que por la naturaleza del caso y el impacto que éste tendrá en diversas áreas, nues-tra decisión debe ser de aplicación prospectiva, y no apli-cable al caso de autos. Considera que de no ser así, tendrá graves consecuencias para el país. Estima, en síntesis, que siendo la primera vez que este Tribunal enuncia una regla sobre la divulgación de información por parte del Estado frente a los partidos políticos y fondos públicos, y que los funcionarios demandados y las partes que con ellos contra-taron confiaron en lo que hasta ese momento había sido la práctica, la aplicación de la nueva regla sobre divulgáción debe ser prospectiva y no aplicable al caso de autos. Hace *1006gran énfasis en el hecho de que siendo éste un año de elec-ciones, conceder una compensación por daños podría afec-tar la campaña electoral al restarle capacidad económica a uno de los partidos principales, el Partido Nuevo Progre-sista, para divulgar su programa de gobierno.
Con respecto a la aplicación prospectiva y no aplicación al caso de autos de nuestra opinión, en cuanto a los posi-bles daños ocasionados a los demandantes, creo, según ya he señalado, que el planteamiento es prematuro, pues la cuestión base, de si en este caso procede o no su concesión, aún no ha sido resuelta.
Ahora bien, aunque en la reconsideración no se discute específicamente nuestra orden en el injunction preliminar que prohibía el “desembolso de fondos públicos para el pago de las publicaciones hechas de tales anuncios o que, en lo sucesivo, se hagan en violación a la referida orden de injunction, hasta tanto otra cosa se disponga finalmente en este caso”, (énfasis en el original suprimido y énfasis su-plido) P.P.D. v. Gobernador I, supra, pág. 704, entiendo que parte de los argumentos sobre retroactividad van dirigidos a esta parte de nuestra orden en el injunction preliminar.
En la vista oral que fue celebrada el 8 de diciembre de 1995 también tratamos que los abogados de las partes nos ilustraran sobre este particular. Específicamente, le pre-guntamos al Hon. Procurador General si aún había cuen-tas sin pagar y desembolsos por hacerse con respecto a la campaña publicitaria que era objeto de nuestra consid-eración. Se nos contestó que creían que no, que ya todos los pagos se habían hecho.
Para entender el alcance de la prohibición sobre desem-bolsos de fondos públicos, tenemos que poner nuevamente en perspectiva y ubicar procesalmente dicho pronun-ciamiento. Todo lo que hemos hecho es determinar que hasta tanto el caso no se resuelva en los méritos, y como medida preventiva, no se permitirá el desembolso de fon-*1007dos públicos para el pago de las publicaciones ya hechas o las que se hagan en el futuro en violación de la prohibición específica contenida en el injunction preliminar. La cues-tión de si esta prohibición debe ser permanente o si se de-ben permitir estos pagos no ha sido resuelta en definitiva. Ante estas circunstancias, los planteamientos que sobre este particular se hagan sobre la aplicación prospectiva y no aplicación al caso de autos de nuestra opinión, al igual que lo que he señalado en cuanto a la concesión de daños a los demandantes, son prematuros.
Ante el foro de instancia y en relación con todos estos planteamientos, las partes podrán aducir todas las defen-sas procesales y sustantivas que estimen pertinentes y el tribunal los resolverá y concederá lo que en derecho proceda. Cualquier determinación estará sujeta a los trá-mites de revisión establecidos en la Ley de la Judicatura de Puerto Rico de 1994, según enmendada.
En conclusión, por entender que nada se ha provisto, ordenado, determinado o resuelto sobre la procedencia de la compensación por daños a la parte demandante y que, en cuanto a la prohibición de desembolso de fondos públi-cos, nuestra orden al ser un injunction preliminar no es definitiva ni prejuzga la determinación final sobre este asunto. Resulta prematuro cualquier planteamiento rela-cionado con la aplicación prospectiva de nuestra opinión.
Con estas aclaraciones, estoy conforme con la resolución del Tribunal que deniega la reconsideración presentada por el Hon. Procurador General en Partido Popular Democrático et al. v. Partido Nuevo Progresista et al., Caso Núm. CT-95-10.
B. Moción Adoptando “Moción de Reconsideración” de los otros Co-Demandados, Solicitud de Reconsideración y Escrito Reiterando Solicitud de Desestimación
Por las mismas razones estoy conforme con la resolución en cuanto a que ésta deniega la moción titulada Moción *1008Adoptando “Moción de Reconsideración de los otros Co-Demandados, Solicitud de Reconsideración y Escrito Reite-rando Solicitud de Desestimación, presentada por los code-mandados Partido Nuevo Progresista y el Hon. Pedro Rosselló González en su carácter personal.
C. Moción de reconsideración de la Administración de Seguros de Salud y la Hon. Magali Oms de Maldonado
En cuanto a la moción de reconsideración presentada por la Administración de Seguros de Salud de Puerto Rico (A.SE.S.) y su entonces Directora Ejecutiva, Dra. Magali Oms de Maldonado, en ésta se solicita que se desestime la demanda contra A.SE.S. y su Directora Ejecutiva, a base de que no se presentó evidencia alguna en su contra para avalar la alegación del uso ilegal de fondos públicos para los anuncios que son objeto de la demanda.
Considerando la moción de desestimación presentada, las alegaciones de la demanda, los hechos estipulados y los planteamientos de la parte demandante en su moción en oposición a la reconsideración, creo conveniente que los planteamientos de las partes sobre la desestimación sean resueltos por el foro de instancia, luego de brindarle a las partes plena oportunidad de ser oídas y presentar prueba, de estimarse que ésta es necesaria. Por estas razones estoy conforme en denegar la solicitud de reconsideración.
HH HH

Lcdo. Max Pérez Preston y otros v. Hon. José E. Aponte y otros, AP-95-9

Con respecto a la moción de reconsideración presentada por los demandados en el caso Lcdo. Max Pérez Preston y otros v. Hon. José E. Aponte y otros, Caso Núm. AP-95-9, sólo me preocupan los planteamientos que se hacen con respecto a nuestra orden en el injunction preliminar diri-*1009gida a los codemandantes para que éstos procedan de in-mediato a remover, a su cargo y de su propio peculio, el logo que es objeto de nuestra prohibición de todos los luga-res en que ha sido colocado o impreso con fondos públicos. Esta prohibición, distinta a la de no hacer, ordenada en el injunction preliminar dictado en Partido Popular Democrático v. Partido Nuevo Progresista et al., Caso Núm. CT-95-10, ordena una actuación que requiere la erogación de fondos por parte de los demandados y, por lo tanto, parti-cipa de la naturaleza y característica de una concesión por daños. Tomando en consideración que estamos en una etapa preliminar del caso, ya que lo que se emitió fue un injunction preliminar, y, en parte, por los argumentos que he esbozado en cuanto a los planteamientos con respecto a la reconsideración presentada en el caso Partido Popular Democrático v. Partido Nuevo Progresista et al., Caso Núm. CT-95-10, reconsideraría esta parte de nuestra orden y de-jaría que fuera el foro de instancia el que, luego de recibir la prueba y oir los argumentos de las partes, resolviera lo que en derecho proceda.
Por todo lo antes expuesto, en el caso Partido Popular Democrático v. Partido Nuevo Progresista et al., Caso Núm. CT-95-10, estoy conforme con la resolución del Tribunal que deniega las reconsideraciones y devuelve el caso para que continúen los procedimientos en instancia, compatible con nuestra opinión de 22 de diciembre de 1995.
En cuanto al caso Lcdo. Max Pérez Preston y otros v. Hon. José E. Aponte y otros, Caso Núm. AP-95-9, estoy con-forme con la posición adoptada por la mayoría al reconsi-derar en parte nuestra orden de injunction preliminar. Es-toy de acuerdo en que ésta se debe modificar a los solos efectos de eliminar de ella que los demandados, en esta etapa de los procedimientos, tengan que remover, a su cargo y de su propio peculio, el logo de los lugares donde ha sido colocado o impreso con fondos públicos. Así modificada la orden de injunction preliminar, la confirmaría y devol-*1010vería el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo resuelto en nuestra opinión de 22 de diciembre de 1995. Cónsono con esta posición, denegaría la moción de desacato que fue pre-sentada por la parte apelante por prematura.

(1) En nuestra opinión, y por las razones que expondremos, procede devolver los casos al foro de instancia para que éste, únicamente, dilucide si procede, o no, la expedición de un injunction permanente.


(2) A esos efectos el Tribunal Supremo federal expresó:
“Reliance on the objective reasonableness of an official’s conduct, as measured by reference to clearly established law, should avoid excessive disruption of government and permit the resolution of many insubstantial claims on summary judgment. On summary judgment, the judge appropriately may determine, not only the currently applicable law, but whether that law was clearly established at the time an action occurred. If the law at that time was not clearly established, an official could not reasonably be expected to anticipate subsequent legal developments, nor could he fairly be said to ‘know’ that the law forbade conduct not previously identified as unlawful.” (Escolios omitidos.) Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).


(3) Con anterioridad al caso de Harlow v. Fitzgerald, ante, supra, un oficial no podía reclamar la inmunidad cualificada a menos que cumpliera con dos (2) escruti-nios: objetivo y subjetivo. El escrutinio objetivo denegaba inmunidad por violaciones de carácter negligente de derechos claramente establecidos. El escrutinio subjetivo denegaba inmunidad a un oficial si éste actuaba con malicia a pesar de que el dere-cho al momento del acto no estuviese claramente establecido. Harlow v. Fitzgerald, ante, obvió el escrutinio subjetivo, estableciendo que un oficial que viola un derecho que no estaba claramente establecido al momento de la actuación sería inmune por responsabilidad por daños de carácter civil —no criminal— independientemente de si el acto fue con malicia o con conocimiento de que se estaba violando la ley.


(4) En dicho caso, el Juez Asociado Señor Hernández Denton, en una opinión concurrente, expresó que:
“Al amparo de sus poderes inherentes, el Gobernador tiene la facultad y el deber de informar sobre las medidas que ha tomado y los planes concebidos para atender los problemas del país.” Noriega v. Hernández Colón, 126 D.P.R. 42, 56 (1990).
En el mismo caso, el Juez suscribiente expresó:
“La sabiduría y propiedad de las gestiones realizadas por el Ejecutivo en rela-ción con la referida campaña publicitaria necesariamente tendrá que ser juzgada en otro foro que no sea el judicial.” Noriega v. Hernández Colón, ante, pág. 51.


(5) En la jurisdicción federal, para que una decisión en un caso civil sea aplicada prospectivamente, la misma debe establecer un nuevo principio de derecho, ya sea mediante la revocación de claros precedentes, o al decidir por primera vez una con-troversia que no era claramente predecible. Deben, en adición, sopesarse los méritos y deméritos de cada caso, tomando en consideración el historial, propósitos, efectos de la nueva regla y, por último, debe considerarse la inequidad resultante de una aplicación retroactiva. Chevron Oil Co. v. Huson, 404 U.S. 97, 106 (1971).